IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

VICTOR A. VERA,                             )
                                            )
                    Plaintiff,              )   C.A. No. N21C-02-048 MAA
                                            )
              v.                            )
                                            )
PROGRESSIVE NORTHERN                        )
INSURANCE COMPANY, a foreign                )
corporation,                                )
             Defendant.                     )

                            Submitted: October 7, 2020
                            Decided: December 1, 2022


            Upon Defendant Progressive Northern Insurance Company’s
                        Motion for Summary Judgment:
                                 GRANTED.

                                   OPINION



Gary S. Nitsche, Esquire and Joel H. Fredricks, Esquire (Argued), of NITSCHE &
FREDRICKS, LLC, Wilmington, Delaware, Attorneys for Plaintiff.

Daniel P. Bennett, Esquire (Argued), of MINTZER, SAROWITZ, ZERIS, LEDVA
& MEYERS, LLP, Wilmington, Delaware, Attorney for Defendant.



Adams, J.




                                        1
                                   INTRODUCTION

         This case presents three questions regarding the obligations of automobile

insurance companies pursuant to 18 Del. C. § 3902: (1) whether § 3902 requires an

insurer to make a meaningful offer of uninsured/underinsured motorist coverage

(hereinafter “UM/UIM coverage”) to an insured who selected the minimum bodily

injury (“BI”) liability limit; (2) what level of information must be provided to an

insured prior to signing a written rejection of UM/UIM coverage; and (3) whether

§ 3902 requires an insurer to make a meaningful offer of UM/UIM coverage when

the insured has made a material change to the policy and previously rejected said

coverage in the original policy.

         The Supreme Court of Delaware most recently issued a decision on an

insurer’s obligations pursuant to § 3902 in Banaszak v. Progressive Direct Ins. Co.1

Since the Banaszak decision, a split of authority has developed in the Delaware

Superior Court regarding the interpretation of that case. A broad interpretation of

Banaszak requires the insurer to provide a meaningful offer to all insureds,

regardless of their BI coverage, whereas a narrow interpretation would require the

insurer to provide a meaningful offer only to those insureds who purchased BI

coverage above the statutory minimum.




1
    3 A.3d 1089 (Del. 2010).
                                          2
       For the reasons discussed herein, as to the first two questions, defendant has

established that plaintiff signed a valid written rejection of coverage and that it

provided a meaningful offer of such coverage. As to the third question, the Court

finds as a matter of law that, pursuant to § 3902(a)(1), plaintiff was required to

request UM/UIM coverage in writing when he made a material change to the policy

because he signed a valid written waiver of coverage when he purchased the original

policy. The plaintiff failed to do so here. Defendant’s Motion for Summary

Judgment is hereby GRANTED.

                               FACTUAL BACKGROUND

         I.   Relevant Insurance Documents

       On October 8, 2018, Plaintiff Victor A. Vera (“Plaintiff”) purchased an

automobile insurance policy at McAfee Insurance Agency located in Wilmington,

Delaware,     with     Defendant,      Progressive       Northern   Insurance   Company

(“Defendant”).2 Plaintiff applied for this policy in person with the assistance of

insurance agent, Mariela Alvarado (“Ms. Alvarado”), with whom Plaintiff had dealt

with previously at the agency.3 The policy period ran from October 8, 2018 to April

8, 2019.4 The policy provided for bodily injury and minimum liability limits of




2
  Def. Mot. Summ. J. ¶ 4; Ex. B. to Def. Mot. Summ. J.
3
  Alvarado Aff. ¶ 3, 13.
4
  Ex. A to Alvarado Aff. at 2.
                                              3
$25,000 per person or $50,000 per accident.5 Plaintiff signed a written rejection of

UM/UIM coverage.6

       During Plaintiff’s deposition in January 2022, Plaintiff testified that he

purchased this coverage because he was looking for “full coverage that was cheaper

than what I was currently paying”7 and that would cover him if he was to get hit, if

he hit somebody, or if he needed a rental car.8 Defendant submitted evidence of

three documents that Ms. Alvarado reviewed with Plaintiff on October 8, 2018: the

“Offer of uninsured/underinsured motorist coverage,” (the “Offer”) the “Delaware

Motorist’s Protection Act Required Statement to Policyholders” (“Required

Statement”), and the “Rejection of uninsured/underinsured motorist coverage” (the

“Rejection”). Plaintiff signed the Required Statement and the Rejection.9

        II.   Changes to Plaintiff’s Policy

       On December 28, 2018, Plaintiff added a second vehicle to his policy, a 2005

Lincoln Aviator.10 Plaintiff testified in his deposition that he most likely made this

change to his policy via phone call.11 This change is reflected on the two-page

Declarations Page issued by Defendant on December 31, 2018, which coincidentally



5
  Ex. A to Alvarado Aff. at 5.
6
  Ex. D. to Def. Mot. Summ. J.
7
  Dep. at 19.
8
  Dep. at 20.
9
  For a detailed discussion of these documents, see infra ANALYSIS, Section II.
10
   Dep. at 65.
11
   Dep. at 67.
                                               4
is the same date on which the underlying accident occurred. 12 Page one of the

Declarations Page reflects that Plaintiff added the 2005 Lincoln Aviator and that this

change became effective on December 28, 2018.13 Page two of the Declarations

Page reflects that Plaintiff rejected uninsured/underinsured motorist coverage for the

2005 Lincoln Aviator.14 Exhibit G also contains a two-page written offer of

UM/UIM coverage that includes the cost of coverage for both vehicles.15

       III.    The Underlying Accident

       On or about December 31, 2018, Plaintiff was injured in a motor vehicle

collision as a result of the negligence of Calvin Anderson. Mr. Anderson’s insurance

company paid Anderson’s policy limits of $25,000, less than the costs of the injuries

Plaintiff sustained.

                                 PROCEDURAL POSTURE

       Plaintiff filed this action on February 4, 2021, seeking that the Court declare

that Plaintiff has UM/UIM coverage in the amount equal to his BI coverage limits.

Defendant initially filed its Motion for Summary Judgment on April 22, 2021, which

was withdrawn on June 17, 2021, and filed a second Motion for Summary Judgment

on June 1, 2022.




12
   Ex. G to Def. Mot. Summ. J. at 2-3; Dep. at 64.
13
   Id. at 2.
14
   Id. at 3.
15
   Id. at 4-5.
                                                5
       On September 23, 2022, the Court heard oral argument in this matter. During

oral argument, Plaintiff’s counsel raised for the first time that Defendant failed to

provide a meaningful offer of UM/UIM coverage, as required by § 3902, after

Plaintiff made a material change to the policy on December 28 or thereafter. The

Court permitted supplemental briefing on the alleged material change to the policy

and whether Defendant offered coverage in response to this change. The parties

completed briefing on October 7, 2022.

                                   STATEMENT OF ISSUES

       The broader issue in this case is whether Plaintiff was sufficiently informed

about the option to purchase uninsured/underinsured coverage before he signed a

written rejection of said coverage and the obligations of the parties, if any, when

Plaintiff made a material change to the policy. Resolution of these issues depends

on resolving the following questions of fact and law:

       1. When an insured has selected the minimum bodily injury liability limits,

           meaning that the insured’s eligibility for uninsured coverage is necessarily

           limited to the minimum,16 does § 3902 require the insurance carrier to

           provide a meaningful offer of the minimum UM/UIM coverage? Also,




16
   “Every insurer shall offer to the insured the option to purchase additional coverage for personal
injury or death up to a limit of $100,000 per person and $300,000 per accident or $300,000 single
limit, but not to exceed the limits for bodily injury liability set forth in the basic policy.” 18 Del.
C. § 3902(b).
                                                  6
             does “additional” in § 3902(b) refer to all levels of UM/UIM coverage, or

             exclusively to UM/UIM coverage above the minimum?

          2. Did Defendant provide Plaintiff with sufficient information about

             UM/UIM coverage before he signed a written rejection of said coverage?

          3. If Plaintiff’s written rejection of UM/UIM coverage is valid, was

             Defendant required to make another offer of coverage when Plaintiff made

             a material change to the policy?

          The Parties’ Contentions

          Plaintiff contends that Defendant was obligated to provide him with a

meaningful offer of UM/UIM coverage before he signed a written rejection of

UM/UIM coverage when he initially purchased the policy. Plaintiff’s position is

that § 3902(b) and controlling case law require that a meaningful offer be made

regarding all UM/UIM coverage, regardless of the level of BI coverage the insured

selects.17 Plaintiff’s position is that the word “additional” in § 3902(b) refers to all

UM/UIM coverage, including the minimum coverage, because UM/UIM coverage

as a whole is optional as opposed to compulsory.18 Plaintiff further contends that

Defendant was required to provide another meaningful offer of UM/UIM coverage

when he made a material change to an insurance policy.



17
     See Pl. Resp. in Opp. to Def. Mot. Summ. J. ¶ 7, 11.
18
     Id. at ¶ 12.
                                                  7
       Defendant asserts that there is a significant distinction between the

requirements of §§ 3902 (a) & (b) and that only § 3902(a) applies to this case.19

Defendant argues that § 3902(a) requires that a policy include minimum UM/UIM

coverage unless such coverage is rejected in writing by the insured, on a form

provided by the insurer, whereas subsection (b) dictates that the insurer need only

provide a meaningful offer for levels of UM/UIM coverage above the minimum.20

       Defendant’s position is that the word “additional” in § 3902(b) includes only

UM/UIM coverage in excess of the minimum uninsured coverage.21 Defendant

argues that because Plaintiff selected the minimum liability coverage and an insured

cannot select uninsured coverage greater than their liability coverage, Defendant was

only required to adhere to the standard contained in § 3902(a) regarding a written

waiver of minimum uninsured coverage.22 Finally, Defendant argues that even if

the meaningful offer standard applies to this case, Defendant provided a meaningful

offer.23




19
   Def. Mot. Summ. J. ¶ 7.
20
   Id. ¶ 6-7.
21
   Id. ¶ 7.
22
   Id. ¶ 3-6.
23
   Id. ¶ 11.
                                         8
                                          ANALYSIS

          To succeed on a motion for summary judgment, the moving party must

demonstrate that there are no genuine issues of material fact and that they are entitled

to judgment as a matter of law.24 “If a defendant, as the moving party, can establish

that there is no genuine issue of material fact, and the defendant is entitled to

judgment as a matter of law, the burden will shift to the plaintiff to show the

existence of specific facts to support the plaintiff's claim.”25 A genuine issue of

material fact arises when “any rational trier of fact could infer that plaintiffs have

proven the elements of prima facie case by clear and convincing evidence.”26 When

considering a motion for summary judgment, the Court must view the facts in the

light most favorable to the non-moving party.27

     I.     Judicial Interpretation of 18 Del. C. § 3902

          This case is governed by the Delaware Insurance Code, Title 18, § 3902. The

most recent decision from the Supreme Court of Delaware interpreting § 3902 is

Banaszak v. Progressive Direct Ins. Co., issued in 2010.28 More recently, a series

of Superior Court decisions have interpreted § 3902 and Banaszak with conflicting

analyses and results. The Court addresses these decisions in turn.



24
   Super. Ct. Civ. R. 56(c).
25
   Singletary v. American Indep. Ins. Co., 2011 WL 607017, at *1 (Del. Super. Jan. 31, 2011).
26
   Id. (citing Cerebus Intl. LTD. v. Apollo Mgmt., L.P., 794 A.2d 1141, 1149 (Del. 2002)).
27
   Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
28
   3 A.3d 1089, 1094 (Del. 2010).
                                               9
            A. Banaszak v. Progressive Direct Ins. Co.

        Banaszak involved a plaintiff who purchased bodily injury liability coverage

in the amount of $100,000/$300,000, an amount above the minimum mandatory

coverage. The plaintiff completed an online application for insurance and later

called the defendant insurance agency stating that he was interested in getting a quote

and purchasing insurance.29 The insurance agent pulled up the information from the

plaintiff’s online application.30 As part of the insurance agent’s review of coverage,

the agent stated, “There is no uninsured motorist or uninsured motorist property

damage selected,” to which the plaintiff responded, “Ok.”31 The agent thereafter

mailed the plaintiff a pre-checked form on which “‘Uninsured/Underinsured

Motorist Bodily Injury’ and ‘Uninsured Motorist Property Damage’ were both

marked as ‘Rejected.’”32 The plaintiff signed, dated, and returned this form.33

        While this policy was in effect, the plaintiff was involved in an accident.34

The plaintiff’s damages exceeded his liability limits and the tortfeasor’s minimum

amount of coverage; he then filed a declaratory action in the Superior Court seeking




29
   Id. at 1091.
30
   Id.
31
   Id.
32
   Id.
33
   Id. at 1092.
34
   Id.
                                          10
to reform his insurance policy to increase his UM/UIM coverage up to his BI

coverage.35

       The Superior Court held that the defendant did not provide sufficient

information about coverage before the plaintiff signed the written waiver of rejection

and therefore did not meet the requirements under § 3902(a).36 The Superior Court

ordered that the plaintiff was entitled to reform his UM/UIM coverage, but only up

to the minimum coverage available at the time of $15,000/$30,000.37

       On appeal, the Supreme Court affirmed in part and reversed in part.38 The

court affirmed in part the grant of summary judgment on the plaintiff’s uninsured

claim, reversed the decision denying reformation beyond the minimum uninsured

coverage, and remanded with instructions to reform the policy to match the

plaintiff’s BI coverage.39

           B. The Supreme Court’s Analysis of § 3902

       The Supreme Court began its discussion in Banaszak by reasoning that “the

analysis of this case highlights the differences between §§ 3902(a) and (b), and

hinges on which subsection applies.” The court held that “[t]he purpose of § 3902(a)

is to ensure that any individual that does not expressly reject uninsured coverage will



35
   Id. at 1092.
36
   Banaszak v. Progressive Direct Ins. Co., 2009 WL 2580317, at *7-8 (Del. Super. Aug. 17, 2009).
37
   Id. at *9.
38
   3 A.3d at 1091.
39
   Id. at 1095.
                                               11
‘be assured of the same minimum pool of resources from which to seek

compensation’ from an uninsured motorist as he would have from a motorist with

the state’s minimum insurance coverage”40 whereas § 3902(b) functions as “a

disclosure mechanism [that] promote[s] informed decisions on automobile insurance

about coverage.”41

       According to the Supreme Court, “[a] plain reading of the two subsections

mandates that an insurer must (1) not deliver any insurance policy without the

minimum uninsured coverage, unless rejected by the insured in writing; and must

(2) make a meaningful offer supplying the insured with supplemental

uninsured/underinsured coverage up to the limits of an insured’s bodily injury

liability insurance.”42      The Supreme Court further reasoned that, although §

3902(a)(1) might suggest an initial rejection of uninsured coverage relieves the

insurer from making a later offer of underinsured coverage pursuant to § 3902(b),

“nothing in the statute suggests that §§ 3902(a) and 3902(b) are dependent on one

another or that one subsection is a prerequisite for the other.”43

       After interpreting § 3902, the Supreme Court held that the offer form that was

filled out by defendant’s agent, even if ultimately signed and dated and returned by


40
   Id. at 1094 (quoting Humm v. Aetna Cas. and Sur. Co., 656 A.2d 712, 716 (Del. 1995)).
41
   Id. (citing State Farm Mut. Auto. Ins. Co. v. Arms, 477 A.2d 1060, 1064 (Del. 1984)).
42
   Id.
43
   Id. As support for this assertion, the Supreme Court then quotes the following from Humm v.
Aetna Cas. and Sur. Co.: “The Courts may not engraft upon a statute language which has been
clearly excluded therefrom by the legislature.” Id. at 1094, n.8 (quoting Humm, 656 A.2d at 715).
                                               12
the insured, “failed to embody” the standards of § 3902, which was “to ensure that

consumers are able to make an informed decision” concerning the amount of

UM/UIM coverage.44 The Supreme Court held that a meaningful offer of UM/UIM

coverage means that “the insured must know all of the facts reasonably necessary

for a person to be adequately informed to make a rational, knowledgeable and

meaningful determination.”45          Without the plaintiff’s understanding of “what

uninsured or underinsured motorist coverage entails, [he] did not have all of the

pertinent facts and could not make an informed decision on automobile insurance

coverage.”46 The Supreme Court reformed the plaintiff’s policy to increase the

underinsured coverage to $100,000 in order to match the BI liability limits.47

           C. The Superior Court’s Interpretation of Banaszak

       The Superior Court has addressed Banaszak in several reformation

decisions.48 It is important to note that no decision addressing or implicating

Banaszak has its distinct combination of facts: an insured who had purchased BI

coverage above the minimum,49 who was therefore eligible to purchase UM/UIM




44
   Id. at 1094-95.
45
   Id. at 1095.
46
   Id.
47
   Id.
48
   See infra at n. 52-53, 56 and accompanying text.
49
   Banaszak, 3 A.3d at 1092-93.
                                               13
coverage above the minimum,50 and who rejected in writing this option of

coverage.51

       There is a split of authority within the Superior Court regarding the correct

interpretation of Banaszak. The Superior Court is divided on whether Banaszak

applies exclusively to cases where the insured purchased BI coverage in excess of

the minimum (“the narrow interpretation”) or whether it applies broadly to include

cases where the insured has purchased the minimum BI coverage (“the broad

interpretation”).52      These two interpretations diverge over whether the word

“additional” in § 3902(b) includes all levels of UM/UIM coverage or only coverage

that is in excess of the minimum UM/UIM coverage.53




50
   “Every insurer shall offer to the insured the option to purchase additional coverage for personal
injury or death up to a limit of $100,000 per person and $300,000 per accident or $300,000 single
limit, but not to exceed the limits for bodily injury liability set forth in the basic policy.” 18 Del.
C. 3902(b).
51
   Banaszak, 3 A.3d at 1092.
52
   See infra at ANALYSIS, Section I.C.3 for a discussion of the following cases: Singletary v.
American Indep. Ins. Co., 2011 WL 607017 (Del. Super. Jan. 31, 2011); Brezial-Williams v.
Progressive N. Ins. Co., C.A. No. N21C-01-143 (MMJ) (Del. Super. June 14, 2021); Heasley v.
Allstate Prop. and Cas. Ins. Co., 2022 WL 951261 (Del. Super. Mar. 28, 2022); Campbell v.
Permanent Gen. Assurance. Corp., 2022 WL 2663229 (Del. Super. July 6, 2022).
53
   At least one Superior Court decision has postulated how the Supreme Court would decide the
issue. See Brezial-Williams v. Progressive N. Ins. Co., C.A. No. N21C-01-143 (MMJ) (Del.
Super. June 14, 2021) (TRANSCRIPT at 25). In Brezial-Williams, the Delaware Superior Court
denied the defendant’s Motion for Summary Judgment where the plaintiff had rejected UM
coverage in writing and had purchased minimum BI coverage, finding that there were genuine
issues of material fact. Id. at 4-5, 26. The court reasoned that, “if you read the actual holding of
Banaszak, I think you can find that the issue before this court right now was not decided by the
Supreme Court in that decision.” Id. at 25.
                                                  14
          Given that the Supreme Court has not issued a decision since Banaszak that

might have shaped the contours of that decision and because the Superior Court has

not been presented with a case matching the factual scenario in Banaszak, this Court

has limited guidance on how broadly Banaszak is to be applied. The Court here

provides a narrow and broad interpretation of Banaszak and for the reasons discussed

below, adopts the narrow interpretation.

                    1. The narrow interpretation of Banaszak

          The narrow interpretation of Banaszak is derived from the text of that opinion

and is limited by its unique set of facts. Under the narrow interpretation, in the case

of an insured who has purchased BI coverage above the minimum, an insurer

remains obligated to provide a meaningful offer of UM/UIM coverage above the

minimum even when the insured has initially rejected the minimum UM/UIM

coverage. Under this interpretation, the insurer cannot avoid the requirement in §

3902(b) by simply obtaining a written rejection of minimum UM/UIM coverage

without providing any information on said coverage and the court cannot limit its

analysis to § 3902(a). Section 3902(a) is not a prerequisite to § 3902(b); to the

contrary, the two subsections are to be read together and are not dependent on each

other.54 Thus, an insurer need only comply with § 3902(b) if the insured has selected

BI coverage above the minimum.


54
     Id. at 1094.
                                            15
       This Court finds that the holding in Banaszak was a direct result of the fact

that the plaintiff had purchased BI coverage above the minimum. The Supreme

Court in Banaszak affirmed in part the Superior Court’s decision granting the

plaintiff summary judgment with respect to § 3902(a), but reversed the trial court’s

holding that § 3902(b) was inapplicable.55 A narrow interpretation infers that if the

Supreme Court had instead been presented with an appeal from a plaintiff who

selected the minimum BI coverage and rejected such coverage in writing, the

Supreme Court would have only evaluated the validity of the written rejection under

§ 3902(a) and not whether the insurer provided a meaningful offer.56

       Under a narrow interpretation, the word “additional” in § 3902(b) and as

discussed in Banaszak refers exclusively to UM/UIM coverage above the minimum

and does not encompass minimum UM/UIM coverage.57 The argument follows that

the meaningful offer requirement is limited to those who are eligible to purchase it

by virtue of their excess BI coverage.

       The first sentence of the discussion in Banaszak lends support to the narrow

interpretation: “the analysis of this case highlights the differences between §§

3902(a) and (b), and hinges on which subsection applies.”58 This line suggests that




55
   Id. at 1095.
56
   See id.
57
   See generally id.
58
   Id. at 1093.
                                         16
the Supreme Court contemplated that cases involving written rejections of UM/UIM

coverage could fall into two categories: one where the analysis would be limited to

§ 3902(a) and one where the analysis would include both §§ 3902(a) and (b).59 If

the Supreme Court meant for §§ 3902(a) and (b) to apply to both categories of

written rejection cases—minimum BI coverage cases and above minimum BI

coverage cases—the second clause of the aforementioned quote would be

superfluous.

       While Banaszak does not expressly state that the purpose of § 3902(b) is

reserved for insureds who select BI coverage above the minimum, it cites to three

cases that do define “additional” as UM/UIM coverage above the statutory

minimum, including the two seminal reformation cases, State Farm Mut. Auto. Ins.




59
   The Court notes that the law is well-settled with respect to reformation cases involving insureds
with BI coverage above the minimum and who also purchased at least the minimum UM/UIM
coverage. The court in such cases looks to whether a meaningful offer was made pursuant to
§3902(b). See, e.g., Morris v. Allstate Ins. Co., 1984 WL 3641, at *1 (Del. Super. July 10, 1984);
State Farm Mut. Auto. Ins. Co. v. Arms, 477 A.2d 1060, 1064 (Del. 1984); Mason v. United Serv.
Auto. Ass’n., 697 A.2d 388, 390 (Del. 1997); Drenth v. Colonial Penn. Ins. Co., 1997 WL 720459,
at *1-2 (Del. Super. Sept. 15, 1997); Knapp v. United Serv. Auto. Ass’n, 1997 WL 719340, at *1-
2 (Del. Super. Sept. 12, 1997) rev’d on other grounds; Shukitt v. United Serv. Auto. Ass’n., 2003
WL 22048222, at *1 (Del. Super. Aug. 13, 2003); Brintzenhoff v. Hartford Underwriters Ins. Co.,
2004 WL 2191184, at *1 (Del. Super. Aug. 11, 2004); Garey v. Hartford Underwriters Ins. Co.,
2011 WL 5299679, at *1 (Del. Super. Oct. 31, 2011); Cooper v. Hartford Ins. Co., 2008 WL
4174761, at * 1 (Del. Super. Mar. 31, 2008); Hodges v. Hartford Underwriters Ins. Co., 2008 WL
4152687, at *1 (Del. Super. Aug. 29, 2008); Boettner v. Liberty Mut. Fire Ins. Co., 2010 WL
1266830, at *1 (Del. Super. Mar. 31, 2010); Spivey v. USAA Cas. Ins. Co., 2017 WL 3500402, at
*2-3 (Del. Super. Aug. 15, 2017), aff’d, 184 A.3d 1289 (Del. 2018); Radulski v. Liberty Mut. Fire
Ins. Co., 2020 WL 8676027, at *2-3, 5 (Del. Super. Feb. 26, 2021).
                                                17
Co. v. Arms and Humm v. Aetna Cas. and Sur. Co.60 Though not cited by the

Supreme Court in Banaszak, the Superior Court in Shukitt v. United Serv. Auto.

Ass’n61 also reasons that “[t]he statute’s purpose is to ensure that responsible

Delaware drivers—i.e. drivers who maintain responsible limits of liability

coverage—can avail themselves of equal UM/UIM coverage in the event they

encounter less responsible tortfeasors.” Moreover, Garey v. Hartford Underwriters

Ins. Co., issued in 2011 shortly after Banaszak, states that “[t]he purpose of the

statute is to allow individuals who carry liability coverage in excess of the minimum




60
   See Banaszak, 3 A.3d at 1095 (citing Arms, 477 A.2d at 1063-64. “In sum, the statutory scheme
mandates a floor of 10/20 uninsured motorist coverage unless rejected in writing. The law also
mandates that every insurer offer additional uninsured motorist coverage up to a ceiling of the
lesser of $300,000 or the particular policy’s personal injury limits.”) (emphasis added); Morris,
1984 WL 3641, at *1 (“An objective of § 3902(b) is to give to those who carry liability coverage
in excess of the minimum statutory amount the full opportunity to carry uninsured (and now
underinsured) coverage in an equal amount”); and Humm v. Aetna Cas. and Sur. Co., 656 A.2d
712, 714 (Del. 1995) (“the separate duties imposed on the insurance carrier in the two subsections
are dependent on the amount of coverage involved.”). Sammarco v. USAA Cas. Ins. Co.,878 A.2d
457, 460 (Del. 2005), and Hudson v. Colonial Penn. Ins. Co.,1993 WL 331168, at *5 (Del. Super.
July 21, 1993) also find that “additional” in § 3902(b) refers exclusively to UM/UIM coverage
above the statutory minimum. “[T]he focus of section 3902(b) is to make additional UM/UIM
coverage available above the basic minimum uninsured coverage.” Sammarco, 878 A.2d at 460
(emphasis added). In Hudson, the court reasoned that unlike § 3902(a) which requires a written
rejection of minimum coverage, “the legislature did not require this procedure for an offer to the
insured for additional uninsured/underinsured motorist coverage under § 3902(b).” 1993 WL
331168, at *5. The court’s definition of “additional” in Arms, 477 A.2d at 1061; Humm, 656 A.2d
at 714; Morris, 1984 WL 3641, at *1; Sammarco, 878 A.2d at 460; Hudson, 1993 WL 331168, at
*1, 5; Garey, 2011 WL 5299679, at *1, 3; and Shukitt, 2003 WL 22048222, at *1, 3 (quoting
Morris, 1984 WL 3641, at *1), was made in the context of insureds who had BI coverage above
the minimum and had at least the minimum UM/UIM coverage.
61
   2003 WL 22048222, at *3.
                                               18
statutory amount an opportunity to carry equal uninsured and underinsured

coverage.”62

                   2. The broad interpretation of Banaszak

         Under a broad interpretation of Banaszak, an insurer must comply with §

3902(b) regardless of the level of BI coverage purchased by the insured. In the broad

interpretation, the word “additional” in § 3902(b) refers to UM/UIM coverage as a

whole, including the lowest level of coverage. The Supreme Court in Banaszak

stated that a policy must include minimum uninsured coverage unless rejected in

writing and must make a meaningful offer of “supplemental UM/UIM coverage up

to the limits of an insured’s bodily injury liability insurance.” Applying the more

expansive definition of “additional” to the text in Banaszak results in a requirement

that the insurer provide a meaningful offer of UM/UIM coverage to all insureds

when they initially apply, including insured’s who have selected minimum BI

coverage.

         The broad interpretation finds support from the legislative intent and public

policy considerations. The legislature intended that consumers be able to make

informed decisions about coverage.63 The purpose behind the statute is “to permit

an insured to protect himself from an irresponsible driver causing injury or death.



62
     2011 WL 5299679, at *3 (Del. Super. Oct. 31, 2004).
63
     Banaszak, 3 A.3d at 1095.
                                                19
This public policy is achieved by making available coverage that mirrors [one’s]

liability insurance through the purchase of uninsured motorist coverage. Again, this

policy goal is not advanced by restricting, in the policy providing the insurance, the

class of persons to be protected.”64 Under the broad interpretation, insurers should

provide a meaningful offer to all insureds including those who select the minimum

uninsured motorist coverage.

                  3. Relevant case law issued after Banaszak

       The Court is aware of three decisions issued by the Delaware Superior Court

after Banaszak that address the obligations of an insurer to an insured who has

purchased minimum BI coverage and rejected UM/UIM coverage.65 These three

cases take varied positions on whether both §§ 3902(a) and (b) apply. Two of these

decisions— Singletary v. American Dep’t. Ins. Co. and Heasley v. Allstate Prop. and

Cas. Ins. Co. — were made in the context of a material change to the original policy




64
   Frank v. Horizon Assurance Co., 553 A.2d 1199, 1205 (Del. 1989) (citing Home Ins. Co. v.
Maldonado, 515 A.2d 690 (Del. 1986).
65
   Singletary v. American Indep. Ins. Co., 2011 WL 607017, at *1 (Del. Super. Jan. 31, 2011);
Heasley v. Allstate Prop. and Cas. Ins. Co., 2022 WL 951261, at 1, n. 5 (Del. Super. Mar. 28,
2022); Campbell v. Permanent Gen. Assurance. Corp., 2022 WL 2663229, at *1 (Del. Super. July
6, 2022) (see Ex. A to Def. Mot. Summ. J., ¶ 1, listing the plaintiff’s BI limit of $25,000/$50,000).
In Brezial-Williams v. Progressive N. Ins. Co., the Superior Court denied defendant’s motion for
summary judgment, finding that the Supreme Court would most likely find that a meaningful offer
is required for § 3902(a), even when only the minimum BI limits are selected. C.A. No. N21C-
01-143 (MMJ) (Del. Super. June 14, 2021) (TRANSCRIPT at 25-26). Brezial-Williams is pending
trial and is discussed in more detailed infra at ANALYSIS, Section I.C.3.
                                                 20
and discuss Banaszak in their analyses. The third case, Campbell v. Permanent Gen.

Assurance Corp., does not involve a material change and does not cite to Banaszak.66

      Singletary, issued in 2011, involved a plaintiff who sought to reform her

policy to include minimum UM/UIM coverage after she suffered an accident with

an uninsured motorist.67 The plaintiff in Singletary purchased minimum BI coverage

and rejected UM/UIM coverage when she initially purchased the policy.68 The

plaintiff rejected in writing UM/UIM coverage a second time after making a material

change to the policy.69 The parties stipulated that defendant provided the plaintiff

with a “form describing the nature of UM/UIM coverage” when she initially

purchased the policy and that the first written rejection was valid, but disagreed that

the insurer made a sufficient offer of coverage when the insured made a material

change to the policy.70 The court ultimately held that the defendant provided the

plaintiff with sufficient information of UM/UIM coverage when she made a material

change to the policy.71

      The court did not make clear whether it conducted an analysis under § 3902(a)

only, or an analysis under both §§ 3902(a) and (b). On the one hand, the court stated

in its introductory paragraph that the issue was whether defendant provided


66
   See generally, Campbell, 2022 WL 2663229.
67
   2011 WL 607017, at *1.
68
   Id.
69
   Id.
70
   Id.
71
   Id. at *3-4.
                                           21
sufficient notice pursuant to §§ 3902(a) and (b),72 and held in its concluding

paragraph that defendant had done so.73 The court includes direct quotes from

Banaszak which discussed the requirements of §§ 3902(a) and (b).74 On the other

hand, the court’s framing of the question and its reasoning is strongly indicative of

a § 3902(a) analysis. The court stated in the facts section that “[t]he question is

whether . . . [defendant] sufficiently re-offered [plaintiff] UM/UIM coverage, in

accordance with 18 Del. C. § 3902(a)”75 and asserted in the concluding paragraph

that the central issue was whether the defendant complied with § 3902(a).76 The

court reasoned that the legislative intent of § 3902(a) resolved the analysis and stated

that the plaintiff expressly rejected the first and second offer of UM/UIM coverage.77

       The court concluded that Banaszak was inapposite because Singletary

involved a valid original offer and rejection followed by a less detailed offer.78 The

plaintiff made no claim that she was somehow deprived of the knowledge that she

was originally given in the first offer and the court found that the second less detailed




72
   Id. at *1.
73
   Id. at *4.
74
   Id. at *2.
75
   Id. at *1.
76
   Id. at *4.
77
   Id. at *3. “[T]he purpose of § 3902(a) is to ensure that any individual who does not expressly
reject uninsured coverage will ‘be assured of the same minimum pool of resources from which to
seek compensation’ from an uninsured motorist as he would have from a motorist with the state’s
minimum insurance coverage.” Id. (quoting Humm v. Aetna Cas. and Sur. Co., 656 A.2d 712,
716 (Del. 1995).
78
   Id.
                                               22
offer was therefore valid.79 The court did not address whether the plaintiff was

required pursuant § 3902(a)(1) to affirmatively request UM/UIM coverage in writing

after she had originally rejected it.80

       Heasley, issued in 2022, involved a similar plaintiff who had purchased

minimum BI coverage, had rejected UM/UIM coverage in writing when he

originally purchased the policy, and claimed that the defendant did not provide him

with a meaningful offer of UM/UIM coverage when he made a material change to

his policy.81 The distinction between the Singletary and Heasley plaintiffs is that the

latter neither accepted nor rejected UM/UIM coverage when he made a material

change.82 The defendant sent the UM/UIM form to the plaintiff after he reported the

accident.83 The court only conducted a § 3902(a) analysis and held that, pursuant to

§ 3902(a)(1), the plaintiff was required to affirmatively request UM/UIM coverage

in writing since he had previously signed a written rejection of coverage.84 The court

reasoned that “[u]nlike Mason,85 there is no requirement to offer additional coverage


79
   Id. at *3-4.
80
   “No such coverage shall be required in or supplemental to a policy when rejected in writing . . .
or upon any . . . amendment, alteration, modification . . . unless the coverage is then requested in
writing by the named insured.” 18 Del. C. 3902(a)(1).
81
   2022 WL 951261, at *1-2, n. 5, (Del. Super. Mar. 28, 2022).
82
   Id. at *1.
83
   Id.
84
   Id. at *2-4.
85
   The underlying facts in Mason v. United Serv. Auto. Ass’n. involve the plaintiff, Katherine
Howerton, and mother of Thomas Mason, the co-plaintiff, who purchased minimum UM/UIM
coverage in the original policy and filed a declaratory action to reform her and her son’s coverage
in an amount equal to their BI coverage. 697 A.2d 388, 390-91 (Del. 1997). Ms. Howerton


                                                23
under §3902(b) where Plaintiff previously waived his UM/UIM coverage. No

consideration can be made regarding an offer of additional coverage when the initial

coverage has been waived.”86 The court reasoned that Banaszak was inapplicable to

this case because Banaszak it related to the insurance company’s failure to offer

underinsured motorist coverage under § 3902(b).87

       Campbell v. Permanent Gen. Assurance Corp., issued in 2022, involved a

plaintiff similar to the plaintiffs in Singletary and Heasley who purchased minimum

BI coverage and claimed that the defendant did not provide her with a meaningful

offer of UM/UIM coverage before she signed a written rejection.88 The court

conducted an analysis under §§ 3902(a) and (b) and found that the defendant

complied with subsection (a) but not subsection (b).89 The court held that the




claimed that she was not provided with a meaningful offer of additional coverage when she made
a material change to the policy. Id. at 391. The Supreme Court in Mason reversed the Superior
Court’s denial of summary judgment to the plaintiffs and grant of summary judgment to the
defendant, holding that defendant failed to provide Ms. Howerton with a meaningful offer of
additional coverage. Id. at 394. The court held that the elements of a meaningful offer are: “(1)
an explanation of the cost of the coverage, and (2) a communication that clearly offers the specific
coverage in the same manner and with the same emphasis as was on the insured's other coverage.”
Id. at 393.
86
   Heasley, 2022 WL 951261, at *3.
87
   Id. at *4.
88
   2022 WL 2663229, at *3 (Del. Super. July 6, 2022) (see Ex. A to Def. Mot. Summ. J., indicating
that the plaintiff purchased the minimum BI coverage of $25,000/$50,000).
89
   Id. at *2-3.
                                                24
defendant failed to make a meaningful offer of coverage because the Form A

containing the offer did not include the costs of coverage.90

       This Court is aware of an increase in pending reformation cases that involve

insureds who have purchased the minimum BI coverage and rejected UM/UIM

coverage in writing.91 Brezial-Williams v. Progressive N. Ins. Co. is one such

pending case, which is set for trial in March 2023. In Brezial-Williams, the court

denied the defendant’s motion for summary judgment, and held in a transcript ruling

that that there were genuine issues of material fact, including whether defendant

provided sufficient information about the cost of UM/UIM coverage.92 The court

denied the motion in part because it was “likely that the Supreme Court would not

decide that the meaningful offer requirement would not apply to § 3902(a) in that it

is unlikely that the Supreme Court would find that the insured need not be informed




90
   2022 WL 2663229, at *3. Although the court in Campbell cites to Brintzenhoff v. Hartford
Underwriters Ins. Co., 2004 WL 2191184, at *1 (Del. Super. June 4, 2004) and Shukitt v. United
Serv. Auto. Ass’n, 2003 WL 22048222, at *3 (Del. Super. Aug. 13, 3003) for the three-part rule
defining a meaningful offer, this rule was originally issued by the Supreme Court in Mason, 697
A.2d at 393; see supra n. 85. Notably, unlike the plaintiff in Campbell, Mason involved a plaintiff
who purchased BI coverage above the minimum and UM/UIM coverage below his BI limit. Id. at
390. Similarly, Brintzenhoff and Shukitt also involved plaintiffs who purchased BI coverage above
the minimum and minimum UM/UIM coverage. 2004 WL 2191184, at *1; 2003 WL 22048222,
at *1.
91
   See, e.g., Brezial-Williams, C.A. No. N21C-01-143 (MMJ) (Del. Super. June 14, 2021); Moon
v. Permanent. Gen. Assurance. Co., C.A. No. N21C-01-202 (MMJ); Shockley v. LM Gen. Ins. Co.,
C.A. No. N21C-01-217 (MMJ); Harris v. State Farm Fire & Cas. Co., C.A. No. N22C-01-120
(AML).
92
   Brezial-Williams, C.A. No. N21C-01-143 (MMJ) (June 14, 2021) (TRANSCRIPT at 26, 27).
                                                25
of the cost of the lowest basic uninsured motorist coverage in order for a written

waiver to be valid.”93

     II.     Defendant provided sufficient information of UM/UIM coverage to
             constitute a valid written waiver and a meaningful offer

           After an exhaustive review of the case law of the case law since Banaszak, the

Court         finds   greater     support       for     the     narrow       interpretation       of

Banaszak and adopts it here. The Court finds that the word “additional” in § 3902(b)

and as used in the case law refers exclusively to UM/UIM coverage in excess of the

minimum.94 The Court further finds that the holding in Banaszak was a result of its

unusual set of facts and should not be broadly applied to cases involving insureds

who, in contrast, have purchased minimum BI coverage and who rejected UM/UIM

coverage in writing. Even if the Court were to apply the broad interpretation, this

would not change the outcome. Defendant has established that there is no genuine

issue of material fact that the written rejection is valid under § 3902(a) and that

Defendant provided a meaningful offer of UM/UIM coverage under § 3902(b) on

October 8, 2018.




93
  Id. at 26.
94
  Adopting this interpretation would not frustrate the legislative intent because such interpretation
would still ensure that drivers “can avail themselves of equal UM/UIM coverage in the event they
encounter less responsible tortfeasors.” Shukitt, 2003 WL 22048222, at *3.
                                                 26
           A. “Offer of Uninsured/Underinsured Motorist Coverage”

       Exhibit A to Ms. Alvarado’s Affidavit includes the one-page Offer of

uninsured/underinsured motorist coverage that states, in relevant part:

       Delaware law requires that your motor vehicle insurance policy provide
       Uninsured Motorist coverage for bodily injury or death with minimum
       limits of $25,000 each person/$50,000 each accident [ . . .] unless you
       reject these minimum limits in writing. We are offering you Uninsured
       Motorist coverage up to the limits selected for your Liability coverage.

       The Offer lists the premium, explains that this premium is based on Plaintiff’s

current liability coverage limits, and that other uninsured/underinsured coverage

limits may be available if Plaintiff changed his liability coverage limits.95 This

document states that Plaintiff indicated on the Required Statement that he wanted to

reject this coverage and instructed him to sign that form if he wanted to reject it.96

It further instructs Plaintiff to sign and date the Rejection97 to confirm his waiver of

coverage that is indicated on the Required Statement.98 Finally, the Offer provides

an explanation of the nature and scope of uninsured/underinsured motorist

coverage.99




95
   Ex. A to Alvarado Aff. at 10.
96
   Id.
97
   Ex. D. to Def. Mot. Summ. J.
98
   Ex. A to Alvarado Aff. at 10.
99
   Id.
                                          27
             B. “The Required Statement”

          Contained in Defendant’s Exhibit C is the three-page Required Statement.

Page two of this document contains a table listing the different types of coverage

offered:100




100
      Ex. C. to Def. Mot. Summ. J.
                                         28
       Row 9, column B, provides four options for “Uninsured/Underinsured vehicle

coverage”: 1) the minimum limit of $25,000/$50,000; 2) the bodily injury liability

policy limit, which is listed in Row 1, Column C ($25,000/$50,000); 3) Other; and

4) “I want to reject this coverage entirely.”101 The box next to option four is

checked.102 Plaintiff electronically signed Page three of this document with a date

of October 8, 2018, as did Ms. Alvarado.103

       On the signature page to the Required Statement is an explanation of

uninsured/underinsured motorist coverage which states the nature of the coverage,

that such coverage is not mandatory, and that it is required to be offered.104 Plaintiff

testified in his deposition that he recalled this page in particular and agreed that the

first paragraph of that page explained that UM/UIM coverage is not mandatory, but

is required that it be offered.105 Plaintiff also testified that it was his electronic

signature on Page three and that he placed his signature on the document via

electronic SIMpad.106 Plaintiff, however, did not read the paragraph above the

signature line which stated that he understood that his selection of

uninsured/underinsured coverage is applicable to the policy on the vehicle described




101
    Id.
102
    Id.
103
    Id. at 3.
104
    Id.
105
    Dep. at 27.
106
    Dep. at 27-28.
                                          29
and on all future renewals or on future policies issued because of a change in vehicle,

unless he subsequently requested such coverage in writing.107

           C. “The Rejection of Uninsured/Underinsured Motorist Coverage”

       Defendant’s Exhibit D contains a one-page document titled “Rejection of

Uninsured/Underinsured Motorist Coverage,” which essentially functions as a

confirmation       of     Plaintiff’s   understanding    that    he     was     offered

uninsured/underinsured motorist coverage, that he rejected the option to purchase

same, and that he understood what this coverage could protect against. It also

provided a detailed description of the nature of coverage.108 Plaintiff signed and

dated this document.109 The Court finds that these three documents taken together,

in addition to evidence that the insurance agent explained the nature and cost of

coverage to Plaintiff in person, are sufficient to constitute a valid written waiver and

meaningful offer. With respect to the written waiver, for rejection to be valid, it

must be rejected on “a form furnished by the insurer or group of affiliated insurers

describing the coverage being rejected.”110 Plaintiff electronically signed the

Required Statement, dated October 8, 2018, immediately below a short paragraph

reiterating his understanding that his policy would reflect the options chosen on this




107
    Dep. at 29.
108
    Ex. D. to Def. Mot. Summ. J.
109
    Id.
110
    18 Del. C. § 3902(a)(1).
                                           30
form. Plaintiff indicated that he was rejecting this coverage entirely. Plaintiff also

signed the Rejection of Uninsured/Underinsured Motorist Coverage, confirming that

he was offered coverage, his understanding of the nature of coverage, and that he

was rejecting coverage.         Plaintiff further signed the one-page document titled

Rejection of Uninsured/Underinsured Motorist Coverage confirming that he was

offered coverage, his understanding of the nature of coverage, and that he was

rejecting coverage.111 Following Johnson v. AIG Ins. Co.112 and Heasley,113 this

Court finds that these two signed documents taken together are more than sufficient

to constitute a valid waiver.

       With respect to a meaningful offer, even if the Court applied the broader

interpretation of Banaszak, Plaintiff was put on notice of “[a]ll of the facts

reasonably necessary for him to be adequately informed to make a rational,

knowledgeable, and meaningful determination.”114 The three documents discussed

above make an unequivocal affirmative offer of coverage, explain that minimum

coverage is required unless rejected in writing, and include the cost of coverage.




111
    Id.
112
    2004 WL 1732211, at *1 (Del. Super. July 26, 2004).
113
    2022 WL 951261, at *3 (Del. Super. Mar. 28, 2022).
114
    Banaszak v. Progressive Direct Ins. Co., 3 A.3d 1089, 1095 (Del. 2010) (quoting Morris v.
Allstate Ins. Co., 1984 WL 3641, at *1 (Del. Super. July 10, 1984)).
                                             31
Unlike Mason,115 Shukitt,116 and Knapp,117 where the text of the policy did not clearly

state that an offer of uninsured/underinsured coverage was being made, here, the

title–“Offer of Uninsured/Underinsured Motorist Coverage”–and substance

unambiguously and affirmatively provides an offer of such coverage.118

       The information provided to Plaintiff also contrasts with Mason, where the

offer was not highlighted or otherwise emphasized in any way, was not in a separate

section, and was loosely spread across 8 pages.119 Here, the offer is contained on

one page with separate pagination distinguishing it from other documentation and

halfway through the twenty-two page application.120 The offer lists the cost of the

premium based on the minimum bodily injury limits selected by Plaintiff and

explains in plain language what this coverage protects against. Additionally, unlike

Mason, there is evidence in the record that oral representations of such coverage

were made to Plaintiff by Ms. Alvarado during the in-person application process.121




115
    Mason v. United Serv. Auto. Ass’n., 697 A.2d 388, 394 (Del. 1997).
116
    Shukitt v. United Serv. Auto. Ass’n., 2003 WL 22048222, at *4 (Del. Super. Aug. 13, 2003).
117
    Knapp v. United Serv. Auto. Ass’n., 1997 WL 719340, at *3 (Del. Super. Sept. 12, 1997), rev’d
on other grounds, 708 A.2d 631 (Del. 1998).
118
    In Mason, the subject form read: “AUTO INSURANCE IN DELAWARE.” 697 A.2d at 391.
In Knapp, the forms provided by the insurance company did not clearly indicate that an offer of
additional insurance was being made. 1997 WL 719340, at *3. The forms only described the
nature of coverage, that such cover could be rejected, and that [h]igher limits of UM, up to your
Bodily Injury limits, are available.” Id. at *2.
119
    See Mason, 697 A.2d at 394.
120
    Mason, 697 A.2d at 394.
121
    Alvarado Aff. ¶ 6-9.
                                               32
          The offer of coverage explains in plain language that the offer of UM/UIM

coverage is based on Plaintiff’s current liability coverage limits and that other

coverage may be available if Plaintiff changes his liability coverage. The Required

Statement lists Plaintiff’s currently liability coverage of $25,000 each

person/$50,000 each accident. The signature page includes language directly above

Plaintiff’s signature line that explains the purpose and scope of coverage that would

not be included if Plaintiff signed the waiver.

          Unlike in Campbell, where the court denied the defendant’s motion for

summary judgment because the plaintiff was not provided with the cost of UM/UIM

coverage,122       here,   the   cost    was    clearly    indicated   on   the   “Offer   of

Uninsured/Underinsured Motorist Coverage.”123 The Court here cannot conceive of

how Defendant could have more clearly indicated the cost of the premium for which

Plaintiff was eligible. The Court notes that Defendant only provided the cost of

coverage for the minimum UM/UIM coverage; however, this does not affect the

Court’s analysis here. Because Plaintiff selected the lowest BI liability limit and

because an insured cannot select UM/UIM coverage in an amount greater than their

BI liability limit, Plaintiff was only eligible to purchase the minimum UM/UIM

coverage. Defendant was under no obligation to provide Plaintiff with tiers of



122
      2022 WL 2663229, at *3 (Del. Super. July 6, 2022).
123
      Ex. A to Alvarado Aff. at 10.
                                                33
UM/UIM coverage with corresponding costs when Plaintiff was not eligible to select

from those higher tiers.

          D. Plaintiff has not established by clear and convincing evidence that
             a genuine issue of material fact exists

       Plaintiff has not met his burden of pointing to specific facts that establish by

clear and convincing evidence that a genuine issue of material fact exists. Plaintiff’s

assertion that he did not see or was not shown the documents in question, or that he

did not read the documents that were presented to him, without any corroborating

evidence, is insufficient to raise a genuine issue of material fact. Insureds are

required to read their insurance policies before signing them and Plaintiff’s choice

not to do so cannot defeat Defendant’s Motion for Summary Judgment.124 Plaintiff’s

bare assertions, standing alone and in light of evidence to the contrary, that he was

not provided with documentation after leaving McAfee Insurance Agency on

October 8, 2018, and that he did not receive documentation via mail or email

subsequent to that date, is insufficient to raise a genuine issue of material fact.

       Plaintiff raises the issue that the statement of the cost of coverage was on a

one-page document without a signature line.            This fact on its own does not,

considering all the other evidence of the information provided to him, raise a genuine




124
  Hallowell v. State Farm Mut. Auto. Ins. Co., 443 A.2d 925, 928 (Del. 1982); Graham v. State
Farm Mut. Auto. Ins. Co., 565 A.2d 908, 913 (Del. 1989); Johnson v. Colonial Ins. Co. of
California, 1997 WL 126994, at *2 (Del. Super. Jan. 7, 1997).
                                             34
issue of material fact that the premium was never disclosed to Plaintiff. This one-

page document included a statement that Plaintiff indicated he was rejecting this

coverage and instructed him to sign two separate documents to confirm the accuracy

of this statement. The fact that the cost of coverage was not included in Defendant’s

denial letter of coverage is also of no moment. The information that Defendant

provided to Plaintiff before he signed a written rejection of coverage determines

whether the written rejection is valid, not the information defendant provided when

it denied coverage. Plaintiff has cited to no case law in support of this assertion.

      Brezial-Williams,125 where the court found that there were genuine issues of

material fact at the summary judgement stage, is distinguishable from this case. In

Brezial-Williams, the parties had not yet engaged in discovery,126 there was nothing

in the record about the e-signature procedure, and there was a genuine issue of fact

about whether Plaintiff was informed about the cost.127

      In this case, Plaintiff has been deposed, Plaintiff confirmed in his testimony

that he had to enter his signature individually each time,128 Defendant produced a

document showing the cost of coverage,129 and Ms. Alvarado attested in an




125
    Brezial-Williams, C.A. No. N21C-01-143 (MMJ) (Del. Super. June 14, 2021) (TRANSCRIPT
at 26-27).
126
    Id. at 9.
127
    Id. at 27.
128
    Dep. at 35-36.
129
    Ex. A to Affidavit, at p. 10.
                                          35
uncontested sworn affidavit that the premium of $79 was discussed with Plaintiff.130

Ms. Alvarado further attests that not only was it her practice to explain the purpose

of uninsured/underinsured motorist coverage, but that she explained the purpose of

this coverage to Plaintiff in this instance.131 She attests that she reviewed the written

offer of coverage with Plaintiff132 and that the coverages selected in the Required

Statement reflect those requested by Plaintiff.133 Finally, Ms. Alvarado attests that

documentation was provided to Plaintiff at the office appointment on October 8,

2018.134

  III.     Defendant was not Required to Make a Meaningful Offer under 18 Del.
           C. § 3902(a)(1)

         A material change in the policy occurs when there is a change in the “basic

legal relationships between the parties that creates a new policy.” A new policy

resulting from a material change sits in direct contrast to a renewal of a policy which

by definition is “identical in form and substance, except as to date, and perhaps, the

premium.”135 If there is a change to the “vehicle insured, the coverage provided,

and/or the identity of the named insured[,]” this constitutes a material change.136 The

parties agree that the addition of a vehicle to an auto insurance policy constitutes a


130
    Aff. ¶ 8.
131
    Id. ¶ 6.
132
    Id. ¶ 8.
133
    Id. ¶ 9.
134
    Id. ¶ 12.
135
    State Farm Mut. Auto. Ins. Co. v. Arms, 477 A.2d 1060, 1064-65 (Del. 1984).
136
    Id. at 1066.
                                              36
material change.137 The Court finds that Plaintiff made a material change to his

policy when he added the 2005 Lincoln Aviator on December 28, 2018.138

               A.     Case Law Addressing the Requirements of § 3902 in the
                      Context of a Material Change Case

       The vast majority of reformation cases involving a material change to the

policy involve an insured who had BI liability limits above the minimum, who had

purchased some level of UM/UIM coverage in the original policy, and claimed that

they were provided with an offer of additional UM/UIM coverage when the made a

material change to their policy. With respect to this category of cases, the court

conducts a § 3902(b) analysis. The case law consistently holds that when the insured

makes a material change to the policy, § 3902(b) requires the insurer to make another

meaningful offer of additional coverage beyond what the insured had already

purchased.139 In the context of these cases, the court uses “additional” to refer to

137
    Id. (holding that adding a vehicle to the policy and increasing coverage constitute material
changes to the policy); see also Singletary v. American Indep. Ins. Co., 2011 WL 607017, at *3
(Del. Super. Jan. 31, 2011) (parties stipulated addition of a new vehicle constituted a material
change); Drenth v. Colonial Penn. Ins. Co., 1997 WL 720459, at *2 (Del. Super. Sept. 15, 1997)
(holding adding new car to policy constituted material change requiring new offer of coverage);
Garey v. Hartford Underwriters Ins. Co., 2011 WL 5299679, at *2, n. 18 (Del. Super. Oct. 31,
2004) (holding material change packet insurer mailed insured after insured added vehicle to policy
did not make meaningful offer of maximum amount of UM/UIM coverage available).
138
    Ex. G. to Def. Mot. Summ. J.
139
    Morris v. Allstate Ins. Co., 1984 WL 3641, at *1 (Del. Super. July 10, 1984); State Farm Mut.
Auto. Ins. Co. v. Arms, 477 A.2d 1060, 1066 (Del. 1984); Mason v. United Serv. Auto. Ass’n., 697
A.2d 388, 394 (Del. 1997); Drenth v. Colonial Penn Ins. Co., 1997 WL 720459, at *3-4 (Del.
Super. Sept. 15, 1997); Shukitt v. United Serv. Auto. Ass’n., 2003 WL 22048222, at *4-5 (Del.
Super. Aug. 13, 2003); Hodges v. Hartford Underwriters Ins. Co., 2008 WL 4152687, at *3 (Del.
Super, Aug. 29, 2008); Cooper v. Hartford Ins. Co., 2008 WL 4174761, at *2 (Del. Super. Mar.
31, 2008); Garey v. Hartford Underwriters Ins. Co., 2011 WL 5299679, at *2-3, (Del. Super. Oct.


                                               37
UM/UIM coverage beyond that which the insured had originally purchased. The

use of “additional” in these cases is consistent with the narrow interpretation of

Banaszak, that a meaningful offer under § 3902(b) is required for coverage in excess

of the minimum.

       The Arms decision is exemplary of the standard applied in this category of

material change cases. The Supreme Court in Arms held that, “[c]onsonant with

Delaware law, the offer of additional coverage must be made whenever the policy is

changed in such respects as the vehicle insured, the coverage provided, and/or the

identity of the named insured.”140 Arms involved an insured who had BI liability

above the minimum ($100,000 per person/$300,000 per accident) and uninsured

vehicle coverage of $10,000 per person or $20,000 per accident.141 The insured

made a material change to his policy and was not offered additional uninsured

vehicle coverage when he made that change.142 The Supreme Court affirmed the

Superior Court’s grant of partial summary judgment to the plaintiff and held that the

plaintiff was entitled to increase his uninsured coverage to match his BI coverage




31, 2011); Radulski v. Liberty Mut. Fire Ins. Co., 2020 WL 8676027, at *5 (Del. Super. Feb. 26,
2021).
140
    477 A.2d at 1066. See also Mason, 697 A.2d at n. 14, (quoting Arms, 477 A.2d at 1066); Shukitt,
2003 WL 22048222, at *1 (holding insurer failed to make meaningful offer of UM/UIM coverage
after insured changed vehicles on policy); Drenth, 1997 WL 720459, at *3.
141
    477 A.2d at 1061.
142
    Id. at 1061-62.
                                                38
because the defendant did not provide the plaintiff with a meaningful offer of that

additional coverage when he made the material change.143

       In direct contrast to cases involving insureds who selected UM/UIM coverage

in the original policy and then made a material change, § 3902 requires a distinct

analysis for those cases involving insureds who rejected UM/UIM coverage in the

original policy. Section 3902(a)(1) states, in relevant part, that “[n]o such coverage

shall be required in or supplemental to a policy when rejected in writing [. . .] or

upon any [. . .] amendment, alteration, modification, [. . .] unless the coverage is then

requested in writing by the named insured.”144 Section 3902(a)(1) requires that,

when an insured has rejected UM/UIM coverage in writing in the original policy, if

the insured wants to add said coverage at a later date, the insured is required to

request it in writing.145

       With respect to reformation cases involving a material change, only Singletary

and Heasley involve insureds who had the minimum BI liability limit and rejected

UM/UIM coverage when they initially purchased the policy.146 Both Singletary and




143
    Id. at 1066.
144
    18 Del. C. 3902(a)(1).
145
    Id. See Heasley v. Allstate Prop. and Cas. Ins. Co., 2022 WL 951261, at *3 (Del. Super. Mar.
28, 2022).
146
    See supra ANALYSIS, Section I.C.3. Singletary v. American Indep. Ins. Co., 2011 WL 607017,
at *1 (Del. Super. Jan. 31, 2011); Heasley, 2022 WL 951261, at *1, n. 5.
                                              39
Heasley hold that the insureds were not entitled to reform their policy up to their BI

liability but the analyses and reasoning in these two cases conflict with each other.147

              B.     Plaintiff did not request UM/UIM coverage in writing as
                     required by § 3902(a)(1)

       The Court finds that § 3902(a)(1) required Plaintiff to request UM/UIM

coverage in writing when he made a material change because he rejected UM/UIM

coverage in writing when he originally purchased the policy.148 The written rejection

of coverage that Plaintiff signed on October 8, 2018 was valid even under the

additional requirements of § 3902(b); therefore, if Plaintiff wanted to add UM/UIM

coverage when he added a vehicle to his policy, he was required to request such

coverage in writing pursuant to § 3902(a)(1). Because Plaintiff has not submitted

any evidence that he made such a request, Defendant was not required to offer it.

       Defendant submitted evidence that it actually went beyond the requirements

of the statute when Plaintiff made a material change to the policy by affirmatively

offering UM/UIM coverage and confirming in writing Plaintiff’s rejection of said

coverage for both vehicles.149 Page two of the Declarations Page issued after

Plaintiff added a second vehicle, reflects that Plaintiff rejected UM/UIM coverage

for the 2005 Lincoln Aviator.150


147
    See id.
148
    18 Del. C. 3902(a)(1). See Heasley, 2022 WL 951261, at *3-4.
149
    See Ex. G to Def. Mot. Summ. J. at 2-5.
150
    Id. at 3. The Declarations Page is dated December 31, 2018 and indicates that the change to
the policy became effective on December 28, 2018.
                                              40
        Defendant’s Exhibit G contains a detailed offer of UM/UIM coverage

available, including the cost of UM/UIM coverage for each vehicle.151 Exhibit G

explains that Delaware law requires the policy provide for uninsured/underinsured

motorist coverage unless the insured rejects such coverage in writing and stated that

Defendant was offering such coverage up to the limits selected for Plaintiff’s liability

coverage.152 This exhibit confirms that, as reflected on the Declarations Page,

Plaintiff indicated he wanted to reject UM/UIM coverage.153 The offer contained in

Exhibit G states that Defendant offered UM/UIM coverage as listed below for the

premium stated, that this limit is based on Plaintiff’s liability coverage, and that other

UM/UIM limits may be available if Plaintiff changes his liability coverage limits.154

The UM/UIM coverage limit and corresponding premium for each vehicle is listed

toward the bottom of this page: $25,000/$50,000/$10,000 split limits; premium for

Vehicle 1: $87; Premium for Vehicle 2: $122.155 This document also explain the

protection that UM/UIM coverage provides.156

        Plaintiff was also put on notice when he originally purchased the policy in

October 2018 that, because he was rejecting UM/UIM coverage, he would be

required to request such coverage in writing if he decided that he wanted to add


151
    Id. at 4-5.
152
    Id. at 4.
153
    Id.
154
    Id.
155
    Id.
156
    Id. at 4-5.
                                           41
UM/UIM coverage at a later date.157 On the Rejection, the paragraph states, in

relevant    part,   that   “I   understand    and   agree   that   this    rejection   of

Uninsured/underinsured Motorist Coverage . . . shall also apply to any . . . amended,

altered, modified, or replacement policy . . .unless a named insured submits a request

to add the coverage and pays the additional premium.”158 The paragraph on Page

three of the “Required Statement” immediately above Plaintiff’s signature line

confirms this same understanding.159

       Plaintiff should have been aware from the time he initially purchased the

policy that he would need to affirmatively request UM/UIM coverage in the future

since he rejected it in the first instance. Plaintiff also had ample opportunity to

accept the offer of UM/UIM coverage when he added a second vehicle and declined

to do so.160 Plaintiff has no basis on which to reform his policy now.

                                      CONCLUSION

       For the reasons stated above, the Court finds that, even if it were to follow a

broad interpretation of Banaszak and apply §§3902(a) and (b), Defendant has met

its burden to succeed on its Motion for Summary Judgment.                 Defendant has

established that there is no genuine issue of material fact that Defendant provided




157
    Ex. D. to Def. Mot. Summ. J.
158
    Id.
159
    Ex. C. to Def. Mot. Summ. J.
160
    See Ex. G to Def. Mot. Summ. J.
                                             42
Plaintiff with sufficient information to constitute a valid written rejection of

coverage and provided a meaningful offer of said coverage. The Court holds that

Plaintiff’s written rejection is sufficient to obviate the need for a fact finder to look

into the intent behind the rejection and that Defendant is entitled to judgment as a

matter of law. Defendant’s Motion for Summary Judgment is GRANTED.

      IT IS SO ORDERED.




                                           43